SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

280
KAH 11-01017
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
HENRY T. SCOTT, PETITIONER-APPELLANT,

                      V                                           ORDER

HAROLD GRAHAM, SUPERINTENDENT, AUBURN
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


HENRY T. SCOTT, PETITIONER-APPELLANT PRO SE.


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Onondaga County (John J. Brunetti, A.J.), entered March
8, 2011 in a habeas corpus proceeding. The judgment dismissed the
petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    March 15, 2013                      Frances E. Cafarell
                                                Clerk of the Court